DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-21-2021 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-16 and 19-25 have been considered but are moot are in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 8-12, 15-16, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,300,371 hereinafter Tomantschger in view of U.S. Pre-Grant Publication No. 2004/0076881 hereinafter Bowden and U.S. Pre-Grant Publication No. 2012/0164530 hereinafter Temmyo. 
Regarding Claims 1 and 25, Tomantschger teaches an electrochemical cell (rechargeable cell) [10 or 40] (see figures 1-2), comprising: a negative electrode (anode) [14]; a positive electrode (cathode) [18] that comprises manganese dioxide and formed as a positive electrode layer (planar sheet); and a separator [16] disposed between the positive electrode and the negative electrode (column 12, lines 38-58), wherein the positive electrode (cathode) [18] comprises manganese dioxide, about 2% to 20% by weight of graphite, and about 0.1% to 20% by weight of conductive carbon (column 14, lines 47-61, column 15, lines 29-54). 
Tomantschger teaches that the positive electrode (cathode) comprises about 2% by weight of graphite and about 0.1% by weight of conductive carbon (column 14, lines 52-61 [Applicant’s claim of ratio of graphite to conductive carbon is about 7:1 to 28:1 and the cited prior art teaches a ratio of graphite to conductive carbon of 2%/0.1% which is 20:1]
Tomantschger does not specifically disclose that the carbon blend comprises expanded or non-expanded graphite and the particle size of the graphite or conductive carbon material.
However, Bowden teaches a battery [10] (paragraph 17) that comprises a cathode (positive electrode) [12] including a carbon blend, wherein the carbon blend comprises expanded graphite and non-expanded graphite (paragraphs 27-28) having average particle size of less than 40 microns (paragraph 29). Therefore, it would have been obvious to one of ordinary skill in the art to form a positive electrode (cathode) that comprises carbon blend before the effective filing date of the claimed invention because Bowden discloses that such configuration can improve conductivity of the cathode (paragraphs 2, 18). 
The combination does not specifically disclose that the graphite or carbon based conductive additive material is packed in a direction normal to a plane of the graphitic sheet, however, Temmyo teaches an electrode that comprises a sheet-like current collector and graphite particles containing active material layer disposed on a surface of the current collector (paragraph 24), wherein at least a portion of the graphite particles are oriented toward the direction normal to the sheet-like current collector (paragraph 41). Therefore, it would have been obvious to one of ordinary skill in the art to form such graphite particles oriented toward the direction normal to the sheet-like current collector before the effective filing date of the claimed invention because Temmyo discloses that such configuration can improve density of the electrode (paragraphs 41, 74). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding Claim 2, Tomantschger teaches that the positive electrode (cathode) [18] comprises 84.11% manganese dioxide by weight (see Example 1). 
Regarding Claim 4, Tomantschger teaches that the positive electrode (cathode) [18] comprises conductive carbon such as carbon back (column 14, lines 57-61).

Regarding Claims 9-10, Tomantschger teaches that the positive electrode (cathode) [18] comprises polytetrafluoroethylene (PTFE) binder of about 3% to 5% by weight (column 15, lines 47-51). 
Regarding Claims 11-12, Tomantschger teaches that the positive electrode (cathode) [18] comprises a barium-based additive [Ba(OH)2] of about 3% to 5% by weight (column 15, lines 47-51). 
Regarding Claim 15, Tomantschger teaches that the negative electrode (anode) [14] comprises a dried gel including zinc and polymer binder formed on a current collector (column 14, lines 24-46). 
Regarding Claim 16, Tomantschger teaches that the negative electrode (anode) [14] has a predetermined thickness and formed as a sheet (column 14, lines 40-46). 
Regarding Claim 20, Tomantschger teaches that the negative electrode (anode) [14] comprises carboxymethyl cellulose (column 14, lines 24-32). 
Regarding Claim 21, Tomantschger teaches that the negative electrode (anode) [14] comprises zinc oxide, indium or bismuth (column 14, lines 33-35). 
Regarding Claim 24, Tomantschger teaches that the separator comprises two layers of cellulose-based sheet (column 13, lines 10-21). 

Claims 6-7, 13-14, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomantschger, Bowden and Temmyo as applied above, and further in view of U.S. Pre-Grant Publication No. 2013/0065112 hereinafter Uzuka and U.S. Pre-Grant Publication No. 2009/0087731 hereinafter Fukui. 
The combination of Tomantschger, Bowden and Temmyo is described above and incorporated herein. 
Regarding Claims 6 and 7, the combination does not specifically disclose the particle size of the conductive carbon and the positive electrode material.
However, Uzuka teaches a battery comprising a negative electrode (anode), a positive electrode (cathode), and a separator disposed between the electrodes (paragraph 40), wherein the manganese dioxide positive electrode material has an average particle diameter of 25 to 60 µm (paragraph 51 of Uzuka) and the conductive agent has an average particle diameter of 3 to 20 µm (paragraphs 52-53 of Uzuka). Therefore, it would have been obvious to one of ordinary skill in the art to use such positive electrode material before the effective filing date of the claimed invention because Uzuka discloses that such modification can improve packed property of the electrode and diffusibility of electrolyte (paragraph 51).
Regarding Claims 13 and 14, the combination does not specifically disclose the porosity and density as claimed.
However, Fukui teaches a lithium secondary battery comprising: a positive electrode (cathode) that comprises manganese dioxide (MnO2) (paragraph 75 teaches LiMnO2 positive electrode material); a negative electrode (anode) (paragraph 48); and a separator disposed between the positive electrode and the negative electrode (paragraph 86), wherein the positive electrode has a porosity of 15 to 28 % (paragraph 27) and expected to have a density of 2.5 g/cm3 or less and volumetric energy density of at least 40 Wh/L per cycle (see MPEP 2112.01). 

Regarding Claim 19, the combination teaches that the negative electrode (anode) includes zinc content of about 95% or less by weight (column 14, lines 24-51 of Tomantschger). 
Regarding Claims 22-23, the combination teaches that the current collector comprises nickel metal foil (paragraph 70 of Fukui). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729